In an action to recover damages for personal injuries and for medical expenses and loss of services, the appeal is from so much of an order as denied appellants’ motion to conduct an examination before trial with the aid of a tape recorder. Order modified (1) by striking everything from said order following the words in the next to last ordering *1055paragraph “by shorthand or stenotype” and (2) by substituting therefor the following “or by the use of a tape recording machine”. As thus modified, order, insofar as appeal is taken, affirmed, without costs. Inasmuch as the transcript of an examination before trial must be read by or to the person examined and subscribed by him (Civ. Prac. Act, § 302), the proposed means of making the initial record, from which a typed or written transcript must be made, could prove suitable, and not contrary to rule 129 of the Rules of Civil Practice. (Gotthelf v. Hillcrest Lbr. Co., 280 App. Div. 668.) Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur.